UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 10/31/15 (Unaudited) COMMON STOCKS (61.7%) (a) Shares Value Basic materials (2.8%) Air Products & Chemicals, Inc. 12,677 $1,761,849 Alcoa, Inc. 37,645 336,170 Axalta Coating Systems, Ltd. (NON) 62,880 1,737,374 Axiall Corp. 12,519 253,510 CF Industries Holdings, Inc. 35,387 1,796,598 Dow Chemical Co. (The) 88,958 4,596,460 E.I. du Pont de Nemours & Co. 70,036 4,440,282 Fortune Brands Home & Security, Inc. 71,101 3,720,715 Huntsman Corp. 11,198 147,478 Martin Marietta Materials, Inc. 3,150 488,723 Newmont Mining Corp. 35,026 681,606 Nucor Corp. 16,981 718,296 Packaging Corp. of America 18,408 1,260,028 PPG Industries, Inc. 26,338 2,746,000 Praxair, Inc. 10,045 1,115,899 Sealed Air Corp. 39,282 1,929,532 Sherwin-Williams Co. (The) 21,192 5,654,661 Smurfit Kappa Group PLC (Ireland) 24,819 707,487 Steel Dynamics, Inc. 6,389 118,005 Symrise AG (Germany) 32,929 2,169,677 Tronox, Ltd. Class A 8,095 50,270 Capital goods (2.6%) Allegion PLC (Ireland) 9,725 633,778 Bombardier, Inc. Class B (Canada) 3,591,545 3,900,271 Embraer SA ADR (Brazil) 925 27,167 Gaztransport Et Technigaz SA (France) 10,666 533,263 General Dynamics Corp. 26,517 3,939,896 HD Supply Holdings, Inc. (NON) 44,034 1,311,773 Hubbell, Inc. Class B 12,567 1,217,114 Northrop Grumman Corp. 59,359 11,144,652 Raytheon Co. 45,158 5,301,549 Staples, Inc. 51,655 670,998 United Technologies Corp. 44,016 4,331,615 Communication services (3.4%) American Tower Corp. (R) 72,984 7,461,154 AT&T, Inc. 208,482 6,986,232 Charter Communications, Inc. Class A (NON) 10,777 2,057,760 Comcast Corp. Class A 93,648 5,864,238 DISH Network Corp. Class A (NON) 48,620 3,061,601 Equinix, Inc. (R) 5,235 1,553,120 Level 3 Communications, Inc. (NON) 132,986 6,775,637 Liberty Global PLC Ser. C (United Kingdom) (NON) 120,286 5,128,995 Time Warner Cable, Inc. 25,593 4,847,314 Communications equipment (0.7%) Cisco Systems, Inc. 313,699 9,050,216 Computers (3.1%) Apple, Inc. 242,161 28,938,240 Castlight Health, Inc. Class B (NON) 197,306 998,368 EMC Corp. 211,050 5,533,731 HP, Inc. 122,561 3,304,245 Western Digital Corp. 9,735 650,493 Conglomerates (0.8%) Danaher Corp. 56,923 5,311,485 Tyco International PLC 146,460 5,337,002 Consumer cyclicals (8.2%) Advance Auto Parts, Inc. 14,411 2,859,575 Amazon.com, Inc. (NON) 24,262 15,185,586 Bed Bath & Beyond, Inc. (NON) 30,384 1,811,798 Brunswick Corp. 20,096 1,081,366 CaesarStone Sdot-Yam, Ltd. (Israel) 46,346 1,645,746 Ctrip.com International, Ltd. ADR (China) (NON) 31,501 2,928,648 Dollar General Corp. 33,673 2,282,019 Five Below, Inc. (NON) 85,146 2,923,914 Gap, Inc. (The) 66,038 1,797,554 GNC Holdings, Inc. Class A 14,364 427,329 Hanesbrands, Inc. 74,185 2,369,469 Hilton Worldwide Holdings, Inc. 120,763 3,017,867 Home Depot, Inc. (The) 53,183 6,575,546 Jarden Corp. (NON) (FWC) 26,018 1,165,606 Kimberly-Clark Corp. 28,945 3,465,006 Live Nation Entertainment, Inc. (NON) 154,523 4,215,387 Macy's, Inc. 38,329 1,954,012 Marriott International, Inc./MD Class A 30,103 2,311,308 MasterCard, Inc. Class A 46,336 4,586,801 Michaels Cos., Inc. (The) (NON) 35,331 826,039 NIKE, Inc. Class B 41,246 5,404,463 PayPal Holdings, Inc. (NON) 66,450 2,392,865 Penn National Gaming, Inc. (NON) 72,964 1,303,137 Priceline Group, Inc. (The) (NON) 3,541 5,149,464 PulteGroup, Inc. 49,808 912,981 RE/MAX Holdings, Inc. Class A 66,873 2,519,106 Rollins, Inc. 61,988 1,662,518 Tiffany & Co. 24,303 2,003,539 Time Warner, Inc. 59,991 4,519,722 TiVo, Inc. (NON) 36,132 328,079 TJX Cos., Inc. (The) 58,200 4,259,658 Vail Resorts, Inc. 12,941 1,477,474 Vulcan Materials Co. 3,503 338,320 Wal-Mart Stores, Inc. 42,173 2,413,983 Walt Disney Co. (The) 43,852 4,987,726 Wynn Resorts, Ltd. 27,612 1,931,459 Consumer staples (5.5%) Avon Products, Inc. 436,046 1,757,265 Blue Buffalo Pet Products, Inc. (NON) 93,577 1,678,771 Bright Horizons Family Solutions, Inc. (NON) 23,655 1,514,393 Coca-Cola Enterprises, Inc. 9,665 496,201 Costco Wholesale Corp. 26,749 4,229,552 Coty, Inc. Class A 250,831 7,261,557 CVS Health Corp. 66,449 6,563,832 Delivery Hero Holding GmbH (acquired 6/12/15 cost $446,716) (Private) (Germany) (F) (RES) (NON) 58 392,846 Edgewell Personal Care Co. 70,474 5,969,853 Groupon, Inc. (NON) 67,882 251,842 GrubHub, Inc. (NON) 41,647 998,695 JM Smucker Co. (The) 18,947 2,224,188 Kraft Heinz Co. (The) 36,698 2,861,343 Mead Johnson Nutrition Co. 12,821 1,051,322 Molson Coors Brewing Co. Class B 28,341 2,496,842 Mondelez International, Inc. Class A 91,329 4,215,747 Philip Morris International, Inc. 95,057 8,403,039 Pinnacle Foods, Inc. 27,249 1,201,136 Procter & Gamble Co. (The) 58,868 4,496,338 Restaurant Brands International LP (Units) (Canada) 173 6,859 Restaurant Brands International, Inc. (Canada) 47,352 1,901,656 Sally Beauty Holdings, Inc. (NON) 106,352 2,500,336 TreeHouse Foods, Inc. (NON) 8,668 742,328 Walgreens Boots Alliance, Inc. 53,199 4,504,891 Yum! Brands, Inc. 39,005 2,765,845 Electronics (3.3%) Agilent Technologies, Inc. 74,698 2,820,596 Analog Devices, Inc. 25,898 1,556,988 Avago Technologies, Ltd. 25,405 3,128,118 Cavium, Inc. (NON) 33,313 2,363,557 Honeywell International, Inc. 51,824 5,352,383 Intel Corp. 39,552 1,339,231 L-3 Communications Holdings, Inc. 130,936 16,550,310 Micron Technology, Inc. (NON) 47,281 782,973 ON Semiconductor Corp. (NON) 65,321 718,531 QUALCOMM, Inc. 54,152 3,217,712 Skyworks Solutions, Inc. 8,509 657,235 TE Connectivity, Ltd. 38,587 2,486,546 Texas Instruments, Inc. 28,069 1,592,074 Energy (4.4%) Anadarko Petroleum Corp. 90,546 6,055,716 Apache Corp. 44,998 2,120,756 Baker Hughes, Inc. 41,099 2,165,095 BG Group PLC (United Kingdom) 269,388 4,243,297 Cabot Oil & Gas Corp. 26,143 567,565 Chevron Corp. 23 2,090 Cimarex Energy Co. 5,722 675,539 Concho Resources, Inc. (NON) 1,771 205,277 ConocoPhillips 50,934 2,717,329 CONSOL Energy, Inc. 13,119 87,373 Devon Energy Corp. 23,473 984,223 Diamondback Energy, Inc. (NON) 5,412 399,622 EOG Resources, Inc. 31,930 2,741,191 Exxon Mobil Corp. 135,159 11,183,056 FMC Technologies, Inc. (NON) 20,436 691,350 Frank's International NV (Netherlands) 17,007 291,840 Genel Energy PLC (United Kingdom) (NON) 330,724 1,299,457 Gulfport Energy Corp. (NON) 4,798 146,195 Halliburton Co. 31,040 1,191,315 Marathon Oil Corp. 156,114 2,869,375 MarkWest Energy Partners LP 44,014 1,922,532 Oceaneering International, Inc. 6,405 269,138 Pioneer Natural Resources Co. 15,357 2,106,059 Plains All American Pipeline LP 8,580 272,158 Schlumberger, Ltd. 26,667 2,084,293 Suncor Energy, Inc. (Canada) 169,670 5,044,289 Total SA ADR (France) 70,160 3,383,817 Weatherford International PLC (NON) 60,562 620,155 Financials (10.3%) AllianceBernstein Holding LP (Partnership shares) 90,309 2,324,554 Altisource Residential Corp. (R) 21,190 304,924 American Express Co. 24,685 1,808,423 American International Group, Inc. 118,456 7,469,835 Ameriprise Financial, Inc. 22,784 2,628,362 Assured Guaranty, Ltd. 133,883 3,673,750 AvalonBay Communities, Inc. (R) 11,236 1,964,390 Bank of America Corp. 658,309 11,046,425 Bank of New York Mellon Corp. (The) 136,224 5,673,730 Berkshire Hathaway, Inc. Class B (NON) 4,735 644,055 Boston Properties, Inc. (R) 15,333 1,929,658 Carlyle Group LP (The) 92,535 1,734,106 CBRE Group, Inc. Class A (NON) 12,272 457,500 Charles Schwab Corp. (The) 227,734 6,950,442 Citigroup, Inc. 155,368 8,260,917 E*Trade Financial Corp. (NON) 28,920 824,509 Equity Lifestyle Properties, Inc. (R) 18,063 1,092,450 Essex Property Trust, Inc. (R) 5,582 1,230,496 Federal Realty Investment Trust (R) 6,087 873,424 Gaming and Leisure Properties, Inc. (R) 61,778 1,802,064 General Growth Properties (R) 58,849 1,703,679 Genworth Financial, Inc. Class A (NON) 360,286 1,686,138 Hartford Financial Services Group, Inc. (The) 98,128 4,539,401 Invesco, Ltd. 43,961 1,458,186 JPMorgan Chase & Co. 225,727 14,502,960 KKR & Co. LP 206,990 3,549,879 MetLife, Inc. 16,769 844,822 Oaktree Capital Group, LLC (Units) 10,806 538,787 Oportun Financial Corp. (acquired 6/23/15, cost $386,984) (Private) (F) (RES) (NON) 135,784 348,286 Pebblebrook Hotel Trust (R) 12,333 421,542 Plum Creek Timber Co., Inc. (R) 11,744 478,451 Prudential PLC (United Kingdom) 172,777 4,032,779 Public Storage (R) 5,470 1,255,146 Seritage Growth Properties (NON) (R) 4,327 182,297 Simon Property Group, Inc. (R) 11,314 2,279,318 U.S. Bancorp 151,934 6,408,576 Visa, Inc. Class A 115,685 8,974,842 Vornado Realty Trust (R) 8,097 814,153 Wells Fargo & Co. 290,691 15,738,011 Health care (8.3%) Abbott Laboratories 50,851 2,278,125 Aetna, Inc. 10,145 1,164,443 Allergan PLC (NON) 34,659 10,691,262 AMAG Pharmaceuticals, Inc. (NON) 21,442 857,680 Amgen, Inc. 58,385 9,235,339 Anthem, Inc. 15,136 2,106,174 Becton Dickinson and Co. 9 1,283 Biogen, Inc. (NON) 17,151 4,982,537 Boston Scientific Corp. (NON) 108,661 1,986,323 Bristol-Myers Squibb Co. 117,282 7,734,748 C.R. Bard, Inc. 17,949 3,344,796 Cardinal Health, Inc. 34,240 2,814,528 Celgene Corp. (NON) 59,972 7,359,164 Cigna Corp. 22,626 3,032,789 Cooper Cos., Inc. (The) 7,232 1,101,868 DexCom, Inc. (NON) 6,140 511,585 Diplomat Pharmacy, Inc. (NON) 21,572 606,389 Edwards Lifesciences Corp. (NON) 12,922 2,030,692 Eli Lilly & Co. 61,482 5,015,087 Express Scripts Holding Co. (NON) 19,333 1,669,985 Gilead Sciences, Inc. 91,576 9,902,113 Henry Schein, Inc. (NON) 6,956 1,055,295 HTG Molecular Diagnostics, Inc. (NON) 8,028 42,308 Jazz Pharmaceuticals PLC (NON) 6,444 884,632 Johnson & Johnson 39,446 3,985,229 McKesson Corp. 4,245 759,006 Medtronic PLC 24,359 1,800,617 Merck & Co., Inc. 72,313 3,952,629 Mylan NV (NON) 54,707 2,412,032 Perrigo Co. PLC 17,772 2,803,355 Pfizer, Inc. 135,619 4,586,635 Press Ganey Holdings, Inc. (NON) 20,837 653,032 Service Corporation International 40,077 1,132,576 St. Jude Medical, Inc. 27,844 1,776,726 Stryker Corp. 3,560 340,407 TESARO, Inc. (NON) 28,248 1,284,437 Ventas, Inc. (R) 26,100 1,402,092 Semiconductor (0.2%) Lam Research Corp. 37,869 2,900,387 Software (2.1%) Activision Blizzard, Inc. 55,661 1,934,776 Adobe Systems, Inc. (NON) 45,183 4,005,925 Microsoft Corp. 356,086 18,744,367 Tencent Holdings, Ltd. (China) 80,681 1,514,154 TubeMogul, Inc. (NON) 48,896 584,307 Technology services (3.5%) Alibaba Group Holding, Ltd. ADR (China) (NON) 17,898 1,500,389 Alphabet, Inc. Class A (NON) 121 89,224 Alphabet, Inc. Class C (NON) 29,961 21,296,578 Facebook, Inc. Class A (NON) 126,219 12,870,551 Fidelity National Information Services, Inc. 23,522 1,715,224 Salesforce.com, Inc. (NON) 60,604 4,709,537 Yahoo!, Inc. (NON) 72,600 2,586,012 Transportation (1.0%) American Airlines Group, Inc. 79,012 3,651,935 Genesee & Wyoming, Inc. Class A (NON) 21,126 1,417,555 Golar LNG, Ltd. (Norway) 6,158 178,644 Union Pacific Corp. 85,657 7,653,453 Utilities and power (1.5%) American Electric Power Co., Inc. 25,095 1,421,632 American Water Works Co., Inc. 24,136 1,384,441 Calpine Corp. (NON) 162,482 2,520,096 Edison International 19,119 1,157,082 Exelon Corp. 118,114 3,297,743 NextEra Energy Partners LP 27,157 713,143 NextEra Energy, Inc. 17,616 1,808,459 NRG Energy, Inc. 199,615 2,573,037 PG&E Corp. 54,748 2,923,543 Sempra Energy 19,625 2,009,796 Total common stocks (cost $745,631,547) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, November 1, 2045 $11,000,000 $11,528,516 3s, TBA, November 1, 2045 7,000,000 7,151,484 U.S. Government Agency Mortgage Obligations (5.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 2,704 3,099 4s, with due dates from July 1, 2042 to June 1, 2043 6,105,265 6,508,726 3 1/2s, with due dates from December 1, 2042 to March 1, 2045 4,054,437 4,235,832 3s, March 1, 2043 797,773 806,779 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,597,194 4,056,869 5s, with due dates from August 1, 2033 to January 1, 2039 959,854 1,061,314 4 1/2s, TBA, November 1, 2045 21,000,000 22,755,470 4s, with due dates from May 1, 2044 to September 1, 2045 (FWC) 3,159,608 3,394,717 4s, TBA, November 1, 2045 5,000,000 5,323,047 3 1/2s, with due dates from May 1, 2043 to March 1, 2045 4,254,859 4,436,784 3s, with due dates from February 1, 2043 to May 1, 2043 1,699,029 1,720,926 3s, TBA, December 1, 2045 8,000,000 8,069,375 3s, TBA, November 1, 2045 14,000,000 14,152,032 Total U.S. government and agency mortgage obligations (cost $95,055,869) U.S. TREASURY OBLIGATIONS (13.8%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $2,220,000 $2,594,348 2 3/4s, August 15, 2042 8,240,000 7,980,440 U.S. Treasury Notes 2 3/8s, August 15, 2024 910,000 930,233 2s, November 30, 2020 (SEGSF) 31,370,000 32,004,508 1 3/4s, May 31, 2016 7,930,000 7,995,051 1 3/8s, September 30, 2018 29,620,000 29,914,349 1 1/8s, December 31, 2019 24,210,000 23,934,045 1s, August 31, 2016 13,290,000 13,352,608 0 3/4s, March 31, 2018 39,130,000 38,982,042 0 3/4s, December 31, 2017 3,470,000 3,464,307 0 3/4s, October 31, 2017 16,500,000 16,494,844 2.000%, February 15, 2025 (i) 197,000 195,534 Total U.S. treasury obligations (cost $177,172,054) CORPORATE BONDS AND NOTES (14.7%) (a) Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $310,000 $291,710 Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) 365,000 449,360 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 400,000 439,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 330,000 329,723 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 401,770 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 90,890 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 500,000 505,221 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 208,818 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 221,926 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 235,000 233,690 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,122,312 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 941,000 743,390 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 638,000 494,450 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 682,000 572,369 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,660 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 515,000 445,690 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 202,905 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 197,420 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 80,056 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 177,213 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 223,245 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 1,265,000 1,673,914 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 187,000 244,487 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 690,574 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 130,781 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,037,228 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 328,000 339,681 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 327,000 334,847 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 265,000 352,435 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,234,580 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 266,809 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 119,511 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 229,916 Communication services (1.3%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 226,930 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 282,465 American Tower Corp. sr. unsec. notes 4s, 2025 (R) 335,000 331,054 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 735,000 759,667 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 122,000 112,015 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 123,000 119,357 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 237,348 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 714,000 740,412 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 356,000 361,868 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 896,627 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 341,980 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 30,000 32,288 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 313,000 330,998 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 766,754 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 90,619 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 487,412 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 53,000 56,949 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 130,666 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 202,544 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,166,790 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 271,857 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 835,412 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 1,005,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 943,003 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,051,453 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 425,799 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 5,200 139,880 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 271,906 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 1,309,000 1,175,907 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 559,260 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 951,601 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,240,437 Consumer cyclicals (1.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 254,338 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 1,045,000 1,312,603 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 330,000 337,962 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 847,000 925,031 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 705,000 636,401 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,187,000 1,529,358 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 625,000 597,039 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 641,718 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 198,491 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,562,755 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 24,000 30,805 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 250,585 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 795,000 906,204 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 830,000 821,727 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 685,000 668,895 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 395,000 401,985 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 250,000 245,118 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 191,475 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 328,219 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 320,165 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 604,617 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 357,023 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 161,071 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 186,218 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 356,000 347,990 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 435,000 493,725 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 781,000 930,729 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 346,945 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 144,285 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 64,283 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 78,000 95,160 McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 4.4s, 2026 670,000 685,758 Nordstrom, Inc. sr. unsec. notes 5s, 2044 310,000 332,737 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 443,877 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 198,984 Owens Corning company guaranty sr. unsec. notes 9s, 2019 880,000 1,035,092 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 164,000 163,353 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 381,275 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 460,000 438,913 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 668,708 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 422,395 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 175,000 178,938 Consumer staples (1.0%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 957,905 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 233,083 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 533,923 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,098,957 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 297,000 339,135 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 715,000 779,331 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 665,831 813,050 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 666,867 680,677 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,051,375 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,762,917 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 553,000 593,719 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 211,000 213,514 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 350,000 316,941 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 625,000 779,252 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 371,712 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 637,545 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 678,269 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 158,163 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 202,303 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 136,831 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 200,132 Energy (0.9%) BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 264,520 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 225,000 206,650 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 229,232 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 575,000 504,791 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 227,000 200,044 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 57,000 50,160 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 443,827 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,329,871 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 291,202 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 191,476 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 246,010 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 252,513 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 671,344 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 354,113 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 925,000 633,625 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 300,000 211,680 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 180,000 131,175 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 535,000 512,889 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 669,486 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 580,000 622,266 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 952,331 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 536,569 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 827,789 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 176,400 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 405,000 377,978 Williams Partners LP sr. unsec. notes 5.4s, 2044 323,000 255,026 Williams Partners LP sr. unsec. notes 4.3s, 2024 322,000 288,422 Financials (6.3%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 960,721 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 384,388 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 410,000 405,796 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 310,000 300,739 American Express Co. sr. unsec. notes 7s, 2018 650,000 729,695 American International Group, Inc. jr. sub. FRB 8.175s, 2058 856,000 1,129,920 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,046,217 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 720,000 699,300 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 620,187 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 550,000 571,313 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 135,000 144,956 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 399,990 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 644,000 649,635 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 330,489 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,266,426 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 541,410 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 370,281 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 687,405 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 114,500 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 396,121 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 835,695 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,213,000 1,312,821 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 1,020,000 1,067,935 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 452,079 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 295,000 294,998 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 805,000 824,469 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 257,000 261,439 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 708,000 711,081 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 956,000 922,540 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 402,000 400,995 Citigroup, Inc. sr. unsec. sub. FRN 0.603s, 2016 123,000 122,512 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 345,000 366,563 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 260,841 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands unsec. sub. notes 5 1/4s, 2045 (Netherlands) 285,000 299,787 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 718,000 893,013 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 255,000 252,168 Credit Suisse AG/New York, NY sr. unsec. notes 5.3s, 2019 475,000 528,574 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 729,000 798,504 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 302,000 366,072 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 985,000 959,085 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 1,117,000 1,155,360 EPR Properties unsec. notes 5 1/4s, 2023 (R) 345,000 347,336 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 292,500 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 217,000 199,369 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 447,535 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 1,521,000 1,578,476 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 355,000 379,673 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. A, 7 1/8s, 2049 900,000 1,057,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 441,000 578,344 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 938,093 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 340,402 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,887,660 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,230,000 1,365,499 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 555,000 539,874 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,056,236 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 250,000 243,058 HSBC Bank USA NA/New York NY unsec. sub. notes Ser. BKNT, 5 5/8s, 2035 (United Kingdom) 250,000 286,549 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 439,660 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 800,000 967,203 HSBC Holdings PLC unsec. sub. notes 4 1/4s, 2025 (United Kingdom) 910,000 914,220 HSBC USA, Inc. sr. unsec. unsub. notes 3 1/2s, 2024 105,000 106,377 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,446,072 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 640,000 639,200 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 299,063 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 780,000 810,420 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,352,820 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 555,000 648,934 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 920,413 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 426,160 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 (R) 100,000 95,820 Lloyds Bank PLC company guaranty sr. unsec. unsub. notes 2.7s, 2020 (United Kingdom) 220,000 222,184 Lloyds Banking Group PLC sr. unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 538,998 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 1,924,256 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.097s, 2026 275,000 237,005 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 697,700 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,564,000 3,179,360 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 289,580 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 541,441 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 840,000 733,950 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,401,050 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 403,863 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 411,635 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 140,000 140,900 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 229,937 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 1,939,000 1,948,695 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 359,000 375,155 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 1,153,000 1,145,794 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,101,805 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,815,000 1,901,213 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 425,000 435,755 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 1,510,000 1,649,675 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 1,100,000 1,110,982 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 658,259 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 290,000 293,931 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 290,000 291,220 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 725,000 778,657 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 648,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.337s, 2037 2,021,000 1,631,958 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 838,585 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 263,000 330,427 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 570,000 595,650 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 391,594 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,053,371 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,151,635 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 580,000 610,450 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 789,839 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 1,050,000 1,059,361 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 214,000 218,280 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,464,000 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 194,000 190,707 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 373,000 356,704 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 186,000 184,800 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 117,971 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 200,008 HCA, Inc. company guaranty sr. notes 5s, 2024 430,000 442,900 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 659,000 670,003 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2026 (R) 510,000 530,400 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 145,000 138,475 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 129,311 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 310,854 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 297,000 295,914 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 389,316 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 215,000 223,345 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 974,455 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 181,845 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 243,163 Transportation (0.2%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 265,000 308,063 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 669,511 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 166,771 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 67,984 70,275 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 112,941 116,188 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 85,000 77,479 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 433,880 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 601,089 671,717 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 225,000 226,406 Utilities and power (1.4%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 579,122 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 143,209 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 35,000 37,450 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 711,423 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 220,000 217,207 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 459,264 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 382,313 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 728,155 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 546,211 Kinder Morgan Energy Partners, LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 255,664 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 360,000 356,940 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 991,333 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 201,123 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 701,172 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 252,000 250,110 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 393,798 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 528,226 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 714,943 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 238,830 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 334,661 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,151,067 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 227,566 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 398,344 Kansas Gas and Electric Co. bonds 5.647s, 2021 200,028 202,028 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 179,000 147,064 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 420,000 394,199 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 540,749 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 461,787 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 524,661 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 165,411 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 331,000 342,250 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 152,331 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 559,240 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,081,356 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 1,145,000 950,350 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 1,945,000 1,628,938 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 209,289 Total corporate bonds and notes (cost $181,553,010) MORTGAGE-BACKED SECURITIES (1.3%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.711s, 2049 $2,500,000 $2,622,203 Ser. 14-GC21, Class AS, 4.026s, 2047 508,000 534,121 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.645s, 2044 500,000 552,700 FRB Ser. 14-CR18, Class C, 4.738s, 2047 3,089,000 3,158,913 FRB Ser. 13-CR13, Class AM, 4.449s, 2023 614,000 666,455 Ser. 12-LC4, Class AM, 4.063s, 2044 730,000 779,224 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,107,184 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,825,652 64,259 FRB Ser. T-56, Class 2, IO, zero %, 2043 5,585,901 — Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.304s, 2045 1,139,454 10,816 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.946s, 2032 87,834 78,611 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 12-C6, Class D, 5.198s, 2045 772,000 809,982 Ser. 04-LN2, Class A2, 5.115s, 2041 26,129 26,158 FRB Ser. 13-C13, Class C, 4.056s, 2046 450,000 448,911 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.665s, 2045 524,000 519,232 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 277,161 288,443 Ser. 98-C4, Class H, 5.6s, 2035 665,883 684,920 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 5.886s, 2046 935,000 955,215 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 1,794,000 1,919,759 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 77,801 8,461 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 2,153,293 538,323 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.822s, 2045 13,070,231 1,170,467 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 394,000 402,550 Total mortgage-backed securities (cost $17,297,463) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,057) (Private) (F) (RES) (NON) 371 $952 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,210) (Private) (F) (RES) (NON) 6,416 18,189 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $47,464) (Private) (F) (RES) (NON) 9,325 42,718 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $68,847) (Private) (F) (RES) (NON) 13,526 61,963 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $38,611) (Private) (F) (RES) (NON) 7,033 34,750 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $116,544) (Private) (F) (RES) (NON) 15,175 104,890 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $326,895) (Private) (F) (RES) (NON) 114,700 294,206 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $413,355) (Private) (F) (RES) (NON) 145,037 372,020 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $633,655) (Private) (F) (RES) (NON) 222,546 570,290 Total convertible preferred stocks (cost $1,666,638) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $304,625 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 471,478 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 308,822 Total municipal bonds and notes (cost $841,378) SHORT-TERM INVESTMENTS (6.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.15% (AFF) Shares 79,038,481 $79,038,481 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 110,000 110,000 U.S. Treasury Bills 0.16%, February 11, 2016 $109,000 108,975 U.S. Treasury Bills 0.17%, February 18, 2016 130,000 129,971 Total short-term investments (cost $79,387,367) TOTAL INVESTMENTS Total investments (cost $1,298,605,326) (b) FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $47,494,361) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $2,766,409 $2,848,463 $(82,054) Barclays Bank PLC Canadian Dollar Sell 1/20/16 875,231 864,774 (10,457) Citibank, N.A. Euro Sell 12/16/15 4,004,691 4,122,235 117,544 Credit Suisse International British Pound Sell 12/16/15 8,273,825 8,216,543 (57,282) Canadian Dollar Sell 1/20/16 1,877,057 1,854,415 (22,642) Euro Sell 12/16/15 2,401,185 2,471,883 70,698 Deutsche Bank AG British Pound Sell 12/16/15 6,647,913 6,601,762 (46,151) Euro Sell 12/16/15 2,262,645 2,329,119 66,474 HSBC Bank USA, National Association British Pound Sell 12/16/15 86,004 85,409 (595) Euro Sell 12/16/15 2,591,445 2,667,579 76,134 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/20/16 4,339,920 4,288,714 (51,206) Euro Sell 12/16/15 714,711 735,705 20,994 State Street Bank and Trust Co. Euro Buy 12/16/15 2,340,884 2,411,148 (70,264) Israeli Shekel Sell 1/20/16 2,192,234 2,160,885 (31,349) UBS AG Euro Sell 12/16/15 2,702,476 2,782,240 79,764 WestPac Banking Corp. Canadian Dollar Sell 1/20/16 3,090,715 3,053,487 (37,228) Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/15 (proceeds receivable $23,639,844) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, November 1, 2045 $4,000,000 11/12/45 $4,153,438 Federal National Mortgage Association, 4s, November 1, 2045 2,000,000 11/12/45 2,129,219 Federal National Mortgage Association, 3 1/2s, November 1, 2045 3,000,000 11/12/45 3,122,578 Federal National Mortgage Association, 3s, November 1, 2045 14,000,000 11/12/45 14,152,031 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 24,187 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $(91,204) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,286,437,111. (b) The aggregate identified cost on a tax basis is $1,301,838,036, resulting in gross unrealized appreciation and depreciation of $111,171,829 and $58,447,732, respectively, or net unrealized appreciation of $52,724,097. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,241,110, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $48,223,912 $97,761,388 $66,946,819 $23,151 $79,038,481 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $60,407,477 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities (equities in this case). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $361,994 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $11,223 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $33,553,456 $2,877,164 $— Capital goods 32,478,813 533,263 — Communication services 43,736,051 — — Conglomerates 10,648,487 — — Consumer cyclicals 105,035,070 — — Consumer staples 70,093,831 — 392,846 Energy 50,797,348 5,542,754 — Financials 128,070,202 4,032,779 348,286 Health care 107,297,918 — — Technology 163,978,824 1,514,154 — Transportation 12,901,587 — — Utilities and power 19,808,972 — — Total common stocks Convertible preferred stocks $— $— $1,499,978 Corporate bonds and notes — 187,958,143 595,650 Mortgage-backed securities — 16,808,584 538,342 Municipal bonds and notes — 1,084,925 — U.S. government and agency mortgage obligations — 95,204,970 — U.S. treasury obligations — 177,842,309 — Short-term investments 79,148,481 238,946 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $22,380 $— TBA sale commitments — (23,557,266) — Total return swap contracts — (91,204) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $431,608 $409,228 Equity contracts — 91,204 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$47,800,000 OTC total return swap contracts (notional)$2,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# — Forward currency contracts# — — 117,544 70,698 66,474 76,134 20,994 — 79,764 — 431,608 Total Assets $— $— $117,544 $70,698 $66,474 $76,134 $20,994 $— $79,764 $— $431,608 Liabilities: OTC Total return swap contracts*# — 91,204 — — — 91,204 Forward currency contracts# 82,054 10,457 — 79,924 46,151 595 51,206 101,613 — 37,228 409,228 Total Liabilities $82,054 $10,457 $— $79,924 $46,151 $595 $142,410 $101,613 $— $37,228 $500,432 Total Financial and Derivative Net Assets $(82,054) $(10,457) $117,544 $(9,226) $20,323 $75,539 $(121,416) $(101,613) $79,764 $(37,228) $(68,824) Total collateral received (pledged)##† $— $— $110,000 $— $— $— $(11,223) $195,534 $— $— Net amount $(82,054) $(10,457) $7,544 $(9,226) $20,323 $75,539 $(110,193) $(297,147) $79,764 $(37,228) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Balanced Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
